Per Curiam.
Hubert Tae Lee was admitted to practice by this Court in 2012 and has previously listed a business address in Washington, DC, with the Office of Court Administration (hereinafter OCA). By unsworn affidavit dated June 20, 2016, Lee seeks leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application by correspondence from its Chief Attorney.
As is noted by AGC, and is evident from OCA records, Lee is presently delinquent in his New York attorney registration requirements, having thus far failed to register for two consecutive biennial periods beginning in 2014 (see Judiciary Law § 468-a; Rules of Chief Admin of Cts [22 NYCRR] § 118.1). Since Lee has therefore engaged in “conduct prejudicial to the administration of justice” (Judiciary Law § 468-a [5]) and is subject to potential disciplinary action (see Rules of Professional Conduct [22 NYCRR 1200.0] rule 8.4 [d]; see also Matter of Attorneys in Violation of Judiciary Law § 468-a, 113 AD3d 1020, 1021 [2014]; Matter of Arms, 251 AD2d 743, 743-744 [1998]; Matter of Ryan, 238 AD2d 713, 713-714 [1997]; Matter of Farley, 205 AD2d 874, 874-875 [1994]), he is ineligible for nondisciplinary resignation and his application must be denied (see Matter of Cluff, 148 AD3d 1346 [decided herewith]; Matter of Frank, 146 AD3d 1228, 1228-1229 [2017]). Further, any future application by Lee must be supported by proof of his full satisfaction of the requirements of Judiciary Law § 468-a and Rules of the Chief Administrator of the Courts (22 NYCRR) § 118.1 (see id.).
Egan Jr., J.P., Lynch, Devine, Clark and Aarons, JJ., concur.
Ordered that Hubert Tae Lee’s application to resign is denied.